Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of Applicant' s claimed domestic priority under 35 U.S.C. § 119(e), of U.S. Provisional Application Serial No. 62/725,020, filed 08/30/2018 and Application No. 62/777,420, filed 12/10/2018.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on  2/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to a viral vector, comprising: a polynucleotide encoding a nucleoprotein (N), a phosphoprotein (P), a matrix protein (M), an RNA-dependent RNA polymerase (L), and one or more transgenes, wherein at least one of the N, P, M, or L is a conditionally stable fusion protein comprising a stabilizing molecule binding domain capable of binding a stabilizing molecule, and wherein the conditionally stable fusion protein changes from a destabilized state to a stabilized state when the stabilizing molecule binding domain binds to the stabilizing molecule, and/or wherein two of the N, P, M, or L are expressed as a protease fusion protein comprising a first protein and a second protein of the two of the N, P, M, or L separated from a protease by a first cut site and a second cut site, respectively and an envelope comprising a glycoprotein not encoded by the polynucleotide, wherein the glycoprotein is of the species of any of the N, P, M, and L encoded by the polynucleotide, and/or wherein the glycoprotein, or a portion thereof, is derived of another species, and wherein a glycoprotein binding domain of a first bridge protein is capable of binding the glycoprotein that is free of the prior art of record.  The closest prior art, citing, Stein et al., “Stein” (PNAS, 2014, 111(45):15934-15939, discloses construction of protein-based molecular switches based on artificially autoinhibited proteases that can be activated following site-specific proteolysis, ligand binding, or protein-protein interactions (see page 15934 second column second Para.).  Stein et al. nor any of the prior art alone or in combination teach or suggest a synthetic protein circuit of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648